 LOCAL 98D, INT'L UNION OF OPERATING ENGINEERS545per hour.'However, the printshop employees, with two exceptions,receive from $2.50 to $3.50 per hour.They are not only higher paidthan virtually all other nonsupervisory employees, but in additionmany of the printshop employees receive higher wage rates than super-visors in other departments.In these circumstances, we are satisfied that the printshop employ-ees are a functionally distinct departmental group constituting anappropriate bargaining unit .2Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All printshop employees engaged in letterpress presswork on verti-cals,Kluges, Heidelbergs, horizontals, and platen presses; engaged intypesetting operations, including hand composition, operating Lud-lows, and Linotype machines; operating papercutters; and engaged inproofreading; 3 but excluding all other employees.[Text of Direction of Election omitted from publication.]1 The only exceptions, are the cutting department where the wage rate ranges from$2 to $2.60 per hour,and the assembly department where the range is $1 30 to $2 35per hour.Four of the five nonsupervisory employees in the cutting department, how-'ever,receive $2 40 per hour,or less2 J L. Hudson Company,103 NLRB 1378.3The Joint Petitioners took no position on the unit placement of the proofreaderSince he does most of his-work in the printshop and since he is on the payroll of Cal-Sample Printers,Inc., we shall also include him in the unit.Local98D, International Union of Operating Engineers, AFL-CIO (Construction Field Surveys, Inc.)andMarcus B. Dunn.Case No. 1-CB-956.January 3,1966DECISION AND ORDEROn August 17, 1965, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that the Respond--ent had not engaged in^ the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.'Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a,brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board has'delegated its powers in connection with this case to a three-memberpanel ['Chairman McCulloch and Members Brown and Zagoria].156 NLRB No. 57. ' 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations only to the extent consistent herewith.The complaint alleged that the Respondent Union unlawfullycaused the Employer to discharge Marcus B. Dunn because of hisnonmembership in the Respondent Union. The Employer is engagedin land surveying and similar engineering activities over some 11miles of highway in Massachusetts. In March 1963, the Employerand the Respondent Union entered into a contract covering the Em-ployer's transitmen and rodmen, and requiring, as a condition ofemployment, that such employees join the Respondent Union after31 days of employment. Paul E. MeWade, International Representa-tive for Region 1, International Union of Operating Engineers, AFL-CIO, testified that he was one of the "union representatives connectedwith the consummation of the agreement," that he has "actively beenone of their representatives in connection with the operation of thecontract in the Boston area," and that "I am an International Repre-sentative and any place we have jurisdiction, that is my work."During the spring and summer of 1963, McWade and Kenneth Wright,the president and business manager of the Respondent Union, pre-pared two notices informing employees of their union obligations andtelling them how such obligations might be satisfied, and arrangedfor copies of these notices to be distributed up and down the highwayto the Employer's approximately 140 employees.'Dunn was hired as a transitman on March 2, 1964. The Employer'soffice manager, Shapiro, in accordance with his practice with all newemployees, told Dunn at the time he was hired that employees in theunit were represented by "the Union" and that after 31 days theywere subject to becoming members; he did not, however, specificallymention the name of the Respondent Union.About May 1, Don-nelly, an employee of the Employer and a job steward for Local 4E,International Union of Operating Engineers, AFL-CIO, which rep-resented certain undisclosed classifications of the Employer's employ-ees, gave Dunn the address of Local 4. The nexte day, Dunn, aftertelling Parker, the Employer's field supervisor, that he had thoughtit over and preferred to join the union and stay with the Employer,went to Local 4's office, where a clerk accepted Dunn's application, butrefused his offered $10 payment, saying that "the Union" would con-1 The Trial Examiner's finding that these noticesweredistributed in May1964, whileDunn was employed by the Employer, is not supported by the record. LOCAL98D, INT'L UNION OF OPERATING ENGINEERS547tact him.The record shows that Dunn made another trip to thatoffice about 2 weeks later for the purpose of paying his union dues,but thereis no evidenceas to what took place on that occasion.By letter dated June 25 McWade demanded that the Employer dis-charge Dunnbecause ofhis failure to pay either his initiation fee orperiodic dues, as required by provisions of the collective-bargainingagreement.By letter dated July 1, the Employer communicated thisinformation to Dunn and informed him that he would be terminatedon July 3 at the end of the work day. On July 2, Shapiro told Dunnthat unless he got squared away with "the Union" within the pre-scribed period of 7 days after the date of the letter 2 he would beautomatically discharged.Dunn thereupon again went to Local 4'soffice, but was told by the girl in charge that no one else was there, soDunn left.On the next day, Friday, July 3, Dunn returned to Local4's office for the fourth time.He asked to see McWade, who was notthere, but he did see Ryan, Local 4's business manager, and showedRyan the Employer's letter of July 1.Ryan told Dunn that heshould get in touch with Kenneth Wright, business manager of theRespondent Union, and gave him Wright's telephone number.OnMonday, July 6, Dunn reported for work, and worked from 7 to 8 :30a.m., but wasthen replaced.Shapiro testified that later in the dayon July 6, McWade told Shapiro that he would do his best to getDunn reinstated at "the meeting which followed the next day";Shapiro thereuponcommunicatedthis information to Dunn, and gavehim the telephone number of Local 98 in Springfield.Dunn toldShapiro that he had enough money to pay his initiation fee and backdues, "whatever it was," whereupon Shapiro told him that he couldtelephone "the Union in Springfield" and find out the amount of hisindebtedness, that he should report the following evening at 7:30 at"the Union Hall" with his money, and that he would then be allowedto join "the Union" and return to work. At or about the prescribedtime, Dunn went, for the fifth time, to Local 4's meeting place.Whenhe arrived, a meeting of the steering committee of Local 98 was goingon, at which Ryan, Local4's businessmanager, was present.On thisoccasion,Dunn finally saw McWade, who told Dunn he was surprisedthat Dunn, a unionman of so manyyears, had been doing a lot oftalking about the Union.Dunn replied that he had been talking"about" not "against," the Union.Neither Dunn's termination norreinstatement was mentioned.The Trial Examiner recommended that the complaint be dismissedon the following grounds: (1) Althoughno onerepresenting theRespondent Union approached Dunn to tell him how much his dues2 The recordindicatesthat theletterreferred to was Mcwade's letterof June 25,demanding Dunn's discharge.217-919-66-vol. 156-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDand initiation fees were, or where to go to pay them, Dunn knew thesefacts as (a) Dunn's employer, the representative of a sister local, andvarious fellow employees told him what his union obligations were,and (b) in view of the systematic attempts of the Respondent Unionto so notify all the Employer's employees by handbills and Dunn'sfailure to deny knowing the amount of his initiation fees and dues,the handbills did in fact come to Dunn's attention; (2) Dunn at notime had any intention of applying for membership in the RespondentUnion, but whether he had or not he did not apply and tender his duesand initiation fees as required by the provisions of the valid unionshop contract; (3) because of Dunn's failure to apply, the Respond-entUnion was not required to inform him. what his membershipobligations were, but could lawfully demand his discharge by theEmployer.We do not agree.Contrary to the Trial Examiner, the evidence fails to show thatDunn was informed by the Respondent Union, the Employer, or any-one else what his union shop obligations were or the identity of theunion to whom he owed such obligations. Thus, the notices to, employ-ees on the job were circulated by the Respondent Union before Dunnwas employed, and there is no evidence that these notices came toDunn's attention.Neither the Employer nor his fellow employeestold Dunn the name of the Respondent Union, or the amount owed.On the contrary, the record shows that Dunn was apprised, for thefirst time, of the name of the Respondent Union on July 3, the effec-tive date of his discharge.Nor do we agree that Dunn had no inten-tion of complying with the union-shop provision of the contract.Onthe contrary, he informed field supervisor Parker that he intended todo so, and made four trips to the office of Local 4 where he appliedfor membership and unsuccessfully attempted to pay his dues, underthe mistaken impression that it was this Union to which his unionshop obligation accrued. In these circumstances, it is clear that Dunn'sfailure to comply was not due to any lack of intention or diligence onhis part, but was due to his lack of knowledge.InPhiladelphia Sheraton Corporation,136 NLRB 888, enfd. 320F. 2d 254 (C.A. 3), the Board found that when a union requires anemployee to perfect membership under a lawful union-security agree-ment, it has a duty to notify the employee, at some point, as to whathis membership obligations are, and that to permit a union lawfullyto request the discharge of an employee for failure to meet his dues-paying obligations, where the provisions relating to such obligationsare not disclosed to the employee, would.be "grossly inequitable andcontrary to the spirit of the Act."As Dunn was not notified whathis obligations were and to whom they were owed, we find that theRespondent Union's demand, communicated by McWade acting as its LOCAL 9 SD, INT'L UNION OF OPERATING ENGINEERS549agent, that Dunn be discharged caused the Employer to discrimina-torily discharge Dunn in violation of Section 8(a) (3), and thereforeviolated Section 8(b) (2) and 8(b) (1) (A) of the Act.Accordingly, the Board adopts the Trial Examiner's conclusionsof law Nos. 1 and 2, but not No. 3, and hereby makes the followingadditional :CONCLUSIONS OF LAW3.By causing the Employer discriminatorily to discharge MarcusB. Dunn in violation of Section 8(a) (3), the RespondentUnion hasengaged in and is engaging in unfair labor practices within the mean-ing of Sections 8(b) (2) and(1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged' in and is engagingin certain unfair labor practices, we shall order that it cease and desisttherefrom and take certain affirmative action usually ordered in suchcases, as provided in the Order below, which action we find, necessaryto remedy and remove the effects of the unfair labor practices and toeffectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Local 98D, International Union of Operating Engineers,AFL-CIO, its officers, agents, and representatives, shall :1.Cease and desist from :_(a)Causing or attempting to cause Construction Field Surveys,Inc., to discriminate against Marcus B. Dunn or any other of itsemployees, in violation of Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing employ-ees of Construction Field Surveys, Inc. in the exercise of the rightsguaranteed in Section 7 of the Act, except- to the extent that suchrights may be affected by an. agreement requiring membership in alabor organization as a condition of employment in accordance withSection 8(a) (3) of the Act, as modified by the Labor ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Construction Field Surveys, Inc., in writing, that it hasno objection to the reinstatement of Marcus B. Dunn, and furnishthe said employee with a copy of such notification. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(c)Make whole Marcus B. Dunn for any loss of pay which he mayhave suffered as a result of the discrimination against him by paymentto him of a sum of money equal to that which he would normally haveearned from the date of the discrimination to the date of the Respond-ent's notice to Construction Field Surveys, Inc., as provided in theforegoing paragraph, less his net earnings during said period(Cros-sett Lumber Company,8 NLRB 440), said backpay to be computedon a quarterly basis in the manner established by the Board inF.W. Woolevorth Company,90 NLRB 289, together with interestthereon at the rate of 6 percent per annumIsis Plumbing d HeatingCo., 138 NLRB 716.(d)Post at its office at Springfield, Massachusetts, and at all otherplaces where it customarily posts notices to its members copies of theattached notice marked "Appendix A." 3Copies of said notice, tobe furnished by the Regional Director for Region 1, shall, after beingsigned by a representative of the Respondent, be posted immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where the Re-spondent customarily posts notices to its members.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Deliver to the Regional Director for Region 1 signed copies ofthe said notice in sufficient number to be posted by Construction FieldSurveys, Inc., the Employer being willing.(f)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 98D,INTERNATIONALUNION OFOPERATING ENGINEERS,AFL-CIOPursuant to a Decisionand Orderof theNational LaborRelationsBoard, and in order to effectuate the policiesof the National LaborRelationsAct, we hereby notify you that :WE WILL NOTcause or atteempt to cause Construction FieldSurveys, Inc., to discriminate against Marcus B. Dunn or anyother of its employees in violation of Section 8(a) (3) of the Act. LOCAL98D, INT'LUNION OF OPERATING ENGINEERS551WE WILLNOT inany like or relatedmanner restrain or coerceemployees of Construction Field Surveys, Inc., in the exercise oftheir rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment in accordance with Section 8(a) (3) of the Act, as modifiedby the Labor Management Reporting and Disclosure Act of 1959.WE WILL notify Construction Field Surveys, Inc., in writing,that we have no objection to its reinstatement of Marcus B. Dunn,and we shall furnish the said employee with a copy of suchnotification.WE WILL make whole Marcus B. Dunn for any loss of pay hemay have suffered by reason of the discrimination against him.LOCAL98D, INTERNATIONAL UNION orOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selective Serv-iceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Boston Five Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Telephone No. 223-3300, if they have anyquestion concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis casecame on to be heard beforeTrialExaminer HoraceA. Ruckel atSpringfield,Massachusetts, on October 13, 1964, and February1,1965, upon acomplaint issued onAugust 21, 1964, by the RegionalDirector for Region 1(Boston,Massachusetts)on August 21, 1964,pursuant to a charge filed on July 8,1964, by MarcusDunn, an individual,against Local98D, InternationalUnion ofOperatingEngineers,AFL-CIO,herein called Respondent.The complaintallegedin substancethat from aboutJune 21,1964,Respondent committed unfair laborpractices in violation of Section8 (b) (1) (A)of the NationalLabor Relations Act,by restraining and coercing employees of ConstructionField Surveys,Inc., hereincalledthe Employer or the Company, bycompellingthe Employerto discriminatein regard to terms or conditions of hire against Dunn because of his nonmembershipin RespondentUnion.Respondent's answer denied the commission of any unfairlabor practices.The chargestated that Dunn had made tender of his membershipfee and dueswhich Respondentrefused.This was notalleged in the complaint.At the hearing on October 13, 1964, uponthe conclusion of the General Counsel'scase, I dismissed the complaint on motionby Respondenton the ground that aprima faciecase had not been presented.The Boardon November23, 1964, by its 552DECISIONS OF N-ATIONAL LABOR RELATIONS BOARDassociate executive secretary, issued an 'order, remanding the proceeding to theRegional Director for further hearing in the light of the Board's decision in thePhiladelphia Sheraton Corporationcase.'Iconducted this hearing at Boston,Massachusetts, on February 1, 1965.Upon the entire record in the case, and from my observations of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYConstruction Field Surveys, Inc., is a Massachusetts corporation with its principaloffice and place of business in Boston,where it is engaged in the furnishing of landsurveying and engineering services to the Massachusetts Turnpike Authority, aninstrumentality of the Commonwealth of Massachusetts.It performs services forwhich it receives more than$50,000 annually from the Massachusetts TurnpikeAuthoritywhich in turn is engaged in the construction of an extension of the Massa-chusetts Turnpike,a link in commerce between the several States.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting employees of the Company tomembership.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The discharge of Marcus DunnThe Company and Respondent Union in March 1963, entered into a contractcovering transitmen and rodmen in its employ, and containing a union shop provi-sion requiring, as a condition of continued employment, that employees join theUnion after 31 days of employment. The validity of this provision is conceded.The Company hired Dunn as a transitman on March 2, 1964. Gale Shapiro, theCompany's office manager in charge of personnel, testified that upon hiring him hetold him, as he did all new employees covered by the contract, that the Companyhad a union-shop contract with the Union and that he would have to join the Unionafter 31 days to hold his job.Harry Parker, the Company's field supervisor towhom newly employed transitmen including Dunn were sent for assignment ofduties, testified, like Shapiro, that he told such employees that they would have tojoin the Union at the termination of the 31-day grace period if they wished to con-tinue onthe job.Respondent's operations are spread out over 11 miles of highway, with no generalgathering place where the Union might make contact with the employees.More-over, the contract does not provide that the Company notify the Union of the namesof new employees, nor is this done in practice, with occasional exceptions.To over-come these impediments to personal contacts with the employees Kenneth Wright,president and business manager of the Union, in May 1964 prepared about 500copies of the following letter for distribution among the Company's employees:INTERNATIONAL UNION OF OPERATING ENGINEERSLOCAL UNION NO. 98AFL-CIORoom 31, 26 Willow StreetSpringfield 3,MassachusettsTel.REpublic 4-3053NOTICETo all Employees on Massachusetts Turnpike who are employed as FieldSurvey Engineers in the classification of "Chief of Party," "Transit Man," or"Rodman":Your initiation fee and first months dues are due and payable to the Operat-ing Engineers Local No. 98-D at Springfield, Mass.The amount due is forty dollars ($40.00) and must be paidin no less thanthe following amounts:-May 7, 1963----------------------------------------- $20.00May 14, 1963---------------------------------------- 10.00May 21, 1963----------------------------------------- 10.00-This may be mailed direct to this office or paid to International Representa-tive Paul McWade or Business Agent James Mullen.1136 NLRB 888. LOCAL 98D, INT'L UNION OF OPERATING ENGINEERS553Copies of this letter were given toPaul McWade,international representative, andMcWade gave them to the two or three stewards on the job who distributed themamong theapproximately140 employees up and down the highway.Shortly after-ward,McWadehimself prepared and had distributed by the same method copies ofthe following notice:NOTICETOALL EMPLOYEES OF CONSTRUCTION FIELD SURVEYS, INC.(FORMERLY NEW ENGLAND SURVEY SERVICE, INC.)PLEASE READ CAREFULLYYour Employer has a contract with Local#98, I.U.O.E.which providesthat all Employees covered by the Contract shall become and remain Membersof the Union 31 days after the 11th day of March,1963, or 31 days after youremployment date, whichever applies.InMay a circular letter was passed out instructing you how to make yourpayments to the Union.If you have not taken advantage of the arrangementsprovided for in the letter, the total amount is now overdue and must be paid infull by June 20th without fail-to the following extent-$40.00 Initiation Feewhich includes the first month's dues of $4.00 and $4.00 per month for eachmonth thereafter in which you have worked under the Contract.As per the Contract,and in fairness to the dues paying Union Members, allEmployees who do not comply with the above instructions shall have theirnames submitted to the Company for discharge.Brothers James McGowan and John Holad have been appointed as ShopStewards to cover the Turnpike Job.You may make your payments to themor mail them directly to Local#98, 26 Willow Street,Springfield,Massachusetts.Union Meetings are held the fourth(4th) Thursday of each month at theVFW Hall, Boylston St.,Brookline.Matters affecting your job and plans to dosomething about the sub-standard wages and benefits, which exist for FieldEngineers because of a lack of determination and unity,will be discussed attheseMeetings.George won'tbe there to do it for you.If you want it doneyoube there,or please don't complain about what the Union hasn't done or can'tdo.Dunn admitted while testifying that he knew that he had an obligation to join theUnion, derived from conversations with fellow employees as well as with his employer.Nevertheless,in his 126 days of employment from March 2, through July 6, 1964,he admittedly did not sign an application for membership or approach any repre-sentative of the Union to seek membership,or to inquire about the Union.On June 25,after being employed a little less than 4 months, a union representative notified theCompany by letter that Dunn and seven other employees had failed to pay either theirinitiation fee or dues and requested their discharge in accordance with the terms ofthe contract.On July 1, the Company communicated this information to Dunn byletter, and on July 2, Shapiro spoke to Dunn personally and told him that unless hegot squared away with the Union within the prescribed period of 7 days after the dateof the letter he would be "automatically"discharged.On July 6, Dunn, not having made any contact with the Union,was replaced onthe job by another employee.Later the same day Shapiro talked with McWade onthe telephone and asked if it was possible to get Dunn "straightened out," and McWadesaid that it was and that Dunn should get in touch with the Union.He gave ShapiroLocal 98's telephone number and office address. Shapiro conveyed this informationto Dunn that evening and told him that he was supposed to go to the union hall thefollowing day and pay his dues, and that he would be put back to work immediately.He asked Dunn if he had enough money to cover his dues and Dunn, according tohis own testimony,said that he had enough to pay whatever they were.The record further shows that previous to this, on Friday, July 3, Dunn came tothe office of Walter Ryan, business manager of Local No. 4, International Union ofOperating Engineers,which represented certain classifications of employees of theCompany, and showed him the Company's letter of July 1. Ryan told him that heshould get in touch with Kenneth Wright, business manager of Local 98D, at once,and gave Dunn Wright's telephone number. In spite of Ryan's good offices and ofthe Company's prodding,Dunn made no effort to get in touch with Wright, or anyother representative of the Union,and for reasons which he did not explain,insteadof going to the office of Respondent Union as arranged by Shapiro,he went with a 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDfriend to the place of meeting of Local 4. Fortuitously, McWade, International rep-resentative, was present.Dunn testified that he saw McWade but admitted that eventhen he did not speak to him about his dues, or about joining the Union, or what hehad to do to be put back to work. Asked why he did not seize this opportunity tospeak to McWade he testified that he "did not have an opportunity." I do not findthis credible.ConclusionsPrior to his discharge, Dunn knew not only that he was obligated to join theUnion after 31 days of employment,but he knew where the Union's office was locatedand to whom he was to pay his initiation fee and dues.He did not deny knowingthe amount of his initiation fees and dues.In the absence of such a denial, and inview of the systematic attempts of the Union to notify all the Company's employees byhandbills, up and down the highway,of the exact amount of these obligations andwhere, when,and in what manner they could be discharged,I find that Dunn did infact have this knowledge.The General Counsel's whole contention with regard to the issue in this case isepitomized in the following question put to Dunn, and his answers:Q. [By Mr. MCIVERNY.] During your time of employment with ConstructionField Surveys and prior to the time you were notified of your discharge,did any-one from Local 98 or 98D approach you or tell you how much the dues were?A. No.Q. During the same period did anyone from Local 98 or 98D approach youand tell you where to go to pay the dues?A. No.Q. In this same period did anyone from Local 98 or 98D approach you andtell you how much the initiation fees were?A. No.Q. Or where to go to pay these fees?A. No.All this is literally true.No one representing the Union approached Dunnto tell him how much the dues or initiation fees were,or where to go to pay them.Only Dunn's employer and the representative of a sister local did so.The distributionof the two circulars in May, which I have concluded did come to Dunn's attention,and which did convey this information,falls short of "approaching"and "telling."For that matter,no one representing the Union approached Dunn and told him thathe was obligated to join the Union after 31 days,only his employer,the representativeof a sister local, and various fellow employees who themselves had joined the Union.It is by directing attention to these naked,isolated, facts that the General Counselseeks to invoke the applicability of the Board's decision in thePhiladelphia Sheratoncase.There,the Board held with respect to the employees whose discharge had beendemanded by the bargaining representative for failure to tender their dues and initia-tion fees,that the union had a duty to notify the employees as to what their dues-paying obligations were.The Union had the names and addresses of each employee.Each employee applied for membership in the Union and paid initiation and certainreinstatement fees. In each case the Union accepted the application.Each employeecame to the Union for educational and training meetings and each voluntarily madea tender of dues prior to his discharge.The Union,although the dues had been ten-dered, forced the discharge of the employees.The factual situation is quite different here.Dunn did not at any time approachthe Union, or any representative,to obtain an application for membership,to makeapplication for membership,to tender his initiation fee or dues,to inquire what theywere, or for any purpose whatever.The obligations of the Union which the Boardspeaks of in thePhiladelphia Sheratoncase were all obligations arising, like mostobligations,out of the relationship of the parties.The relationship there was onebetween the Union and employees who were applicants for membership,if not fullpledged members. They had made a tenure of their dues and done all that they couldto comply with the union shop provision of the contract.No such relationship existed here.There was no nexus between Dunn and theUnion, because Dunn had not done what he was required to do before any relation-ship could arise, namely apply for membership.Philadelphia Sheratonisno author-ity for what the General Counsel seems to contend here, that a union is obligated toseek out all new employees to ascertain if they intend to apply for membership within30 days after employment.On the contrary,I believe the first move is with theemployeeIf he does not apply, or seek to apply,for membership as the contracthere provides that he do within 31 days after employment,he is eligible for dischargeif it is demanded by the Union. It is only when he does apply that any question of CLIFTON PRECISION PRODUCTS DIVISION, ETC.555dues or initiation fee arises.The Union then, as the Board held inPhiladelphiaSheraton,is bound to inform him fully as to his membership obligations.The failureof an employee to apply for membership may simply mean that he is not interestedin working for more than 31 days; or having had a free ride for that period, he maybelieve he will thereafter be overlooked if he does not file an application, and ridefree for a longer period.Dunn did so for nearly 3 months after the initial escapeperiod.2This was the posture of this matter when I granted Respondent's motion to dismissfor lack ofa prima faciecase at the end of the General Counsel's case.Dunn, it wasapparent, had never approached the Union.On remand, Respondent adduced theevidence related above as to the circularization of the Company's employees along the11-mile worksite.Though not in my opinion required as a defense against a chargeof violation of the Act, in view of Dunn's failure to approach the Union, it neverthe-less did undertake to inform every eligible employee of his obligations under the con-tract, specifically the amount of the dues, the manner in which they might be paid, andthe proper time and place of payment. In the absence of any comprehensive list ofemployees and their residence, I know of no more reasonable or effective way ofconveying this information.In my opinion Dunn did not want to join the Union, and played hide-and-seek withit,much easier to do here than in a factory or in the Philadelphia Sheraton hotel.Even on the last day of his employment, when he has been advised by his employerthat arrangements have been made with McWade, the Union's International repre-sentative, to have him reinstated in his job if he will go to the Union's hall the follow-ing night, he nevertheless deliberately stays away.Even when on the same night heby chance encounters McWade in another place, he conspicuously avoids asking himwhat arrangements he has made for him with Local 98D, and what his financialobligations are to that organization.I conclude and find that Dunn at no time had any real intention of applying formembership in the Union.Whether he had or not he did not apply and tender hismembership dues and initiation fees as required by the provisions of a valid unionshop contract.By reason of this failure Respondent Union could lawfully requesthis discharge by the Company.CONCLUSIONS OF LAW1.Respondent Local 98D, International Union of Operating Engineers, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act..2.Construction Field Surveys, Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.Respondent Union has not engaged in any unfair labor practices in violationof Section 8(b)(1)(A) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety."Dunn testified that as late as May 1, 2 months after his employment, he was notcertain whether he would stay in the community and on his job, and a day or so laterasked Shapiro If the Company was going to send him'back to a project he had formerlyworked on. Shapiro told him he could go back to the other project but if he- stayedwith the Company he would have to join the Union. The following day he InformedParker that he had intended to stay with the Company and join the Union.Clifton Precision Products Division,Litton Precision 'Products,Inc.andLocal 137, International Union of Electrical,Radio &Machine Workers,AFL-CIO.Case No. 4-CA-3431. January 4,1966DECISION AND ORDEROn September 9, 1965, Trial Examiner Sidney J. Barban issued hisDecisionin the above-entitled proceeding, finding that the Respond-156 NLRB No. 59.